Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2. 	This Office Action responds to the Application filed on 12/13/2019 and IDS filed on 12/13/2019 and 12/30/2020. 
Claims 1-20 are pending.


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-3, 13-15, 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hironori (English translation of WO2013077157).

As per claim 1, Hironori discloses:
A charging control method for charging a battery of an electronic device, and the method comprising: 
acquiring a charging parameter currently used for charging the battery (See Figure 3, i.e. S003 – SOC1), when the electronic device is in a constant-current charging mode (See English Translation Page 9, i.e. constant current); 
acquiring a temperature of the battery when the charging parameter reaches a preset parameter (See Figure 3 , i.e. S013 - & English Translation Page 11 , i.e. acquires battery temperature T –[prior art determine temperature after satisfying S012 (i.e. SOC) requirement) ; 
regulating, according to the temperature, a charging cut-off current of the battery (See Figure 3 , i.e. S015 & English Translation Page 11 , i.e. set charging current …third … value…battery temperature); and 
applying continuously the charging cut-off current to the battery until the battery is fully charged (See Figure 3 , i.e. S015 – S017 & S018  & English Translation Page 11 , i.e. set charging current …third … value…battery temperature … terminate charging –[prior art charge the battery S015 with current based on temperature, until SOC meet criteria (S017) – considered as the applying continuously]).

As per claim 2, Hironori discloses all of the features of claim 1 as discloses above wherein Hironori also discloses wherein regulating, according to the temperature, the charging cut-off current of the battery comprises: acquiring an internal resistance of the battery according to the temperature; acquiring an open-circuit voltage of the battery and a rated voltage of a cell of the battery; and regulating the charging cut-off current of 

As per claim 3, Hironori discloses all of the features of claim 2 as discloses above wherein Hironori also discloses wherein acquiring the internal resistance of the battery according to the temperature comprises: establishing a mapping relationship between the internal resistance and the temperature; and determining, according to the mapping relationship, the internal resistance corresponding to the temperature (See English Translation Page 10 & Numeral 5 – i.e. R(SOC, T).

As per claim 13, Hironori discloses:
A charging control apparatus configured to charge a battery of an electronic device, comprising a processor and a non-transitory memory configured to store computer readable instructions which, when executed by the processor, are operable with the processor (See English Translation Page 9, i.e. CPU…RAM) to: 
acquire a charging parameter currently used for charging the battery (See Figure 3, i.e. S003 – SOC1),  when the electronic device is in a constant-current charging mode (See English Translation Page 9, i.e. constant current); 
acquire a temperature of the battery when the charging parameter reaches a preset parameter (See Figure 3 , i.e. S013 - & English Translation Page 11 , i.e. acquires battery temperature T –[prior art determine temperature after satisfying S012 (i.e. SOC) requirement) ;; 
regulate, according to the temperature, a charging cut-off current of the battery (See Figure 3 , i.e. S015 & English Translation Page 11 , i.e. set charging current …third … value…battery temperature); and 
apply continuously the charging cut-off current to the battery until the battery is fully charged (See Figure 3 , i.e. S015 – S017 & S018  & English Translation Page 11 , i.e. set charging current …third … value…battery temperature … terminate charging –[prior art charge the battery S015 with current based on temperature, until SOC meet criteria (S017) – considered as the applying continuously]).

As per claim 14, Hironori discloses all of the features of claim 13 as discloses above wherein Hironori also discloses wherein the processor configured to regulate, according to the temperature, a charging cut-off current of the battery is configured to: acquire an internal resistance of the battery according to the temperature; acquire an open-circuit voltage of the battery and a rated voltage of a cell of the battery; and regulate the charging cut-off current of the battery according to the open-circuit voltage, the rated voltage, and the internal resistance (See English Translation Page 10 & Numeral 5 – i.e. R(SOC, T).

As per claim 15, Hironori discloses all of the features of claim 14 as discloses above wherein Hironori also discloses wherein the processor configured to acquire the internal resistance of the battery according to the temperature is configured to: establish a mapping relationship between the internal resistance and the temperature; and 
As per claim 17, Hironori discloses all of the features of claim 15 as discloses above wherein Hironori also discloses wherein the processor configured to regulate the charging cut-off current of the battery according to the open-circuit voltage, the rated voltage, and the internal resistance is configured to: acquire a present electric quantity of the battery when the temperature reaches a first preset temperature; and regulate the charging cut-off current according to the present electric quantity (See Figure 3 , i.e. S015 & English Translation Page 11 , i.e. set charging current …third … value…battery temperature).

As per claim 18, Hironori discloses all of the features of claim 15 as discloses above wherein Hironori also discloses wherein the processor is further configured to: decrease the present charging cut-off current when the temperature reaches a second preset temperature, wherein the second preset temperature is higher than the first preset temperature (See Figure 3, i..e I0, In, and Im & S007, S006, S015 –[prior art charge based on temperature , with decrease current, as I0 is less than In in step S015 with Tn>T2])
As per claim 20, Hironori discloses:
A non-transitory computer readable storage medium configured to store computer programs which, when executed by a processor, are operable with the processor (See English Translation Page 9, i.e. CPU…RAM) to: 
acquire a charging parameter currently used for charging the battery (See Figure 3, i.e. S003 – SOC1), when the electronic device is in a constant-current charging mode (See English Translation Page 9, i.e. constant current); 
acquire a temperature of the battery when the charging parameter reaches a preset parameter (See Figure 3 , i.e. S013 - & English Translation Page 11 , i.e. acquires battery temperature T –[prior art determine temperature after satisfying S012 (i.e. SOC) requirement); 
regulate, according to the temperature, a charging cut-off current of the battery (See Figure 3 , i.e. S015 & English Translation Page 11 , i.e. set charging current …third … value…battery temperature); and 
apply continuously the charging cut-off current to the battery until the battery is fully charged (See Figure 3 , i.e. S015 – S017 & S018  & English Translation Page 11 , i.e. set charging current …third … value…battery temperature … terminate charging –[prior art charge the battery S015 with current based on temperature, until SOC meet criteria (S017) – considered as the applying continuously]).

Allowable Subject Matter
s 4-12, 16, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach the limitations of claims 4, 8, 11, 16, and 19 – wherein claims 5-7 depend on claim 4, wherein claim 9 and 10 depend on claim 8, and wherein claim 12 depend on claim 11.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405.  The examiner can normally be reached on M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/NHA T NGUYEN/Primary Examiner, Art Unit 2851